Title: To John Adams from Oliver Ellsworth, 26 September 1799
From: Ellsworth, Oliver
To: Adams, John



Sir,
Hartford Sepbr. 26 1799

I am this moment honored with your letter of the 22d.—and must apologize for my mistake concerning Judge Cushing.—When I wrote I had only seen here his letter to Judge Law, in which he said he was “under the Docters care & could not attend the Court at Hartford”—and from thence inferred that he would not go to Vermont. Since then his letter to me, which had get to Windsor & lain there two or three days came to hand, and informed that though he could not attend at Hartford, he hoped to be able to go to Vermont.—
I beg you, Sir, in fixing the expedient moment for the Envoy’s departure, totally to disregard any supposed pains or perils that might attend me from a Voige at one season more than another.—
I have the honor to be, / sir, / with the highest respect / your obedient humble servant.

Oliver Ellsworth